DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 2 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. As currently claimed, claim 2 requires the as-manufactured wedge to have the orifice parallel to the axis of the generator. However, the wedge is unlikely to be manufactured in this manner. It may pe parallel to the axis of the generator once installed in the generator, but the manufacturing of the wedge was not described in the disclosure as originally filed in any detail that would reasonably convey that the wedges are manufactured such that 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Patel (US2016/0043613A1).
Patel reads on the claims as follows (see Figs. 1, 2 and 4):
Claim 1. A method of making a wedge (106), comprising additively manufacturing (para. [0025]) the wedge to have a plurality of outer walls (112 as well as the two end walls seen in Fig. 3) and at least one fluid orifice (see Fig. 4; clearly, connection between 140 and 106 requires orifices through the two axial end walls of the wedge) extending through at least one of the plurality of outer walls to receive a fluid (“oil”, para. [0028]) from a shaft of a generator to port the fluid through the at least one of the plurality of outer walls.
Claim 2. The method of claim 1, wherein additively manufacturing the wedge further includes additively manufacturing the wedge to cause the at least one fluid orifice to be parallel to an axis of a generator with which the wedge is configured for use. See Fig. 4. 
Claim 3. The method of claim 1, wherein additively manufacturing the wedge further includes additively manufacturing the wedge to have a wedge channel (the space inside the wedge) configured to receive the fluid and to port the fluid to the at least one fluid orifice (the orifice connecting to the lower 140).
It is deemed readily apparent that the wedge of Fig. 4 has axial end walls, as the wedge of Fig. 3, but with an orifice in each of the axial end walls, for connection with oil cooling ports 140. However, if applicant disagrees, it is nevertheless deemed such a modification would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, since the only modification relative to the embodiment of Fig. 3 would be the addition of another orifice (at the upper axial end of the embodiment of Fig. 3), to allow coolant to pass through the wedge. Such a modification would have had predictable results. 
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Patel.
Patel discloses the claimed invention, except for additively manufacturing the wedge to have an integral transfer tube configured to port the fluid to the at least one fluid orifice. Patel discloses attaching oil cooling ports 140 to the wedge (see para. [0028]).
However, since Patel already forms the wedge by additive manufacturing, it is deemed one of ordinary skill in the art would have found obvious an embodiment in which the oil cooling ports 140 are formed integral with the wedge, in order to simplify manufacturing, by forming in one piece by additive manufacturing elements which would otherwise be formed in separate processes.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIVIUS R CAZAN whose telephone number is (571)272-8032. The examiner can normally be reached Monday - Friday noon-8:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIVIUS R. CAZAN/Primary Examiner, Art Unit 3729